     Case 4:20-cv-00250-WTM-CLR Document 9 Filed 12/04/20 Page 1 of 3




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DARIAN TOWNES,                       )
                                     )
              Plaintiff,             )
                                     )
v.                                   )             CV420-250
                                     )
CARE TREATMENT                       )
WARDEN PINERO, et al.,               )
                                     )
              Defendants.            )

                                 ORDER

     The    Court   issued   a   Report   and   Recommendation      (R&R)

recommending that plaintiff’s motion for leave to proceed in forma

pauperis (IFP) be denied as he failed to establish his indigency and to

comply with an order of the Court. Doc. 6. Plaintiff has filed an objection

to the R&R and a copy of his prisoner account statement. Doc. 7; doc. 8.

That objection, however, does not address the plaintiff’s failure to comply

with the Court’s instructions.    Nevertheless, since it appears that he

wishes to prosecute this case, the Court will afford him one final

opportunity to comply.

     Though a pro se litigant is entitled to a charitable construction of

their pleadings and a degree of leniency, they must still conform to
     Case 4:20-cv-00250-WTM-CLR Document 9 Filed 12/04/20 Page 2 of 3




procedural rules. Kammona v. Onteco Corp., 587 F. App’x 575, 578 (11th

Cir. 2014). This includes complying with the direct orders of the Court.

Fed. R. Civ. P. 41(b) (providing for dismissal of a case for failure to abide

by a court order); L.R. 41.1 (same). The Court might liberally construe

plaintiff’s objection and financial statement as another attempt to comply

with the Court’s directive and to establish his indigency, but it again fails

to comply with the Court’s directive.

     Despite plaintiff’s contention that his incarceration makes the

majority of the IFP form inapplicable, he must be held to the same

standard as every other prisoner that seeks IFP status and fully completes

the application. Much of the relevant information can be gleaned from the

objection and financial statement; however, these documents were not

submitted under penalty of perjury, as required by the standard form. As

such the Court remains unsatisfied of plaintiff’s indigency.

     Plaintiff shall be afforded one final opportunity to comply with the

Court’s Order. The period during which parties may object to the R&R is

extended to 21 days from the date of this Order. Within that time, plaintiff

is DIRECTED to file a completed Application to Proceed in District Court

Without Prepaying Fees of Cost form (AO240), following all instructions
      Case 4:20-cv-00250-WTM-CLR Document 9 Filed 12/04/20 Page 3 of 3




on the form.1      In the alternative, he may provide a written affidavit

providing the same information as is requested in the available form and

including the language: “I declare under penalty of perjury under the laws

of the United States of America that the foregoing is true and correct.

Executed on (date).” 28 U.S.C. § 1746. The Clerk of Court is DIRECTED

to include with this Order a copy of the Short Form Application to Proceed

in District Court without Prepaying Fees or Costs (AO240).

      SO ORDERED, this 4th day of December, 2020.



                                        ________________________________
                                        _________
                                               ____
                                                  ______
                                                      _ ________________
                                                                      ______
                                        CHRISTOPHER
                                        CHRIST
                                        CH     TOOPPHER L. RAY       Y
                                        UNITED STATES
                                                   STATE
                                                       T S MAGISTR
                                                              MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
 Section two is the only portion of the form that solely applies to non-incarcerated
parties. All other information must be provided, even if the answer is zero or “I do
not know.”
